Citation Nr: 0407554	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  96-44 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for a service-connected history of concussion (claimed 
as headaches secondary to head trauma).

2.  Entitlement to an increased disability rating for 
service-connected post-traumatic neuropathy, sacral plexus, 
secondary to old fracture left pelvis, currently rated as 40 
percent disabling.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative changes and pain of lumbar spine as 
secondary to fractured pelvis in service.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran served on active duty from June 1954 to September 
1956.

This matter comes before the Board of Veteran's Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board remanded this case in February 1999 for further 
development, which included the issue of entitlement to 
service connection for degenerative changes and pain of 
lumbar spine as secondary to fractured pelvis.  Subsequently, 
in a July 2000 rating action, the RO granted the issue of 
entitlement to service connection for degenerative changes 
and pain of lumbar spine as secondary to fractured pelvis and 
assigned an initial evaluation of 20 percent.  Therefore, 
having been granted in full, this issue is no longer on 
appeal before the Board.  As will be discussed in more detail 
below, however, it appears that the veteran, in April 2001, 
filed a notice of disagreement with the rating assigned by 
the RO.  On remand, the RO must issue a statement of the case 
on the issues of entitlement to an initial evaluation in 
excess of 20 percent for degenerative changes and pain of 
lumbar spine as secondary to fractured pelvis.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  In addition, the veteran 
perfected his appeal for entitlement to a TDIU.

In a November 2003 statement, the veteran indicated that he 
wanted to withdraw his appeal and request for a hearing.  In 
the same document he raised and discussed the issues that 
were already on appeal.  Given that the veteran did not 
clearly specify the issues that he was withdrawing, the Board 
will proceed to address the issues on appeal.  

The Board notes that a hearing before a traveling Veterans 
Law Judge was scheduled for December 2003, but the veteran 
did not report.  In any event, the veteran has waived his 
right to a hearing.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a remand 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders. Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The veteran was not examined for the 
post-traumatic neuropathy, sacral plexus, secondary to old 
fracture left pelvis, and the headaches due to brain trauma 
as requested by the Board in the February 1999 Remand.  

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  A remand is required for 
readjudication of the issues on appeal 
based upon consideration of the 
requirements of Quartuccio v. Principi, 
16 Vet.788 App. 183 (2002) (addressing 
the duties imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
specifically 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159 (2003), 
enacted during the pendency of the 
appellant's appeal) notice provisions, to 
include notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should comply with 
38 U.S.C.A. § 5103, Quartuccio, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should secure additionally 
identified records, including a copy of 
the Social Security Administration 
decision granting the veteran disability 
benefits, as well as copies of the 
medical records upon which the Social 
Security Administration based its 
decision.

3.  The RO must schedule the veteran for 
an examination to obtain the medical 
information necessary to resolve the 
medical issues raised by the veteran's 
claims. The examiner must be afforded the 
claims file and a copy of this remand, as 
well as the February 1999 remand, for 
review.  The examiner must review the 
medical history relevant to the 
particular claims and render the 
information requested below in the 
examination reports:

?	The examiner is requested to 
evaluate the severity and 
frequency of the service-
connected headaches. All tests 
and studies deemed necessary 
should be conducted. The examiner 
should review the results of any 
testing prior to completion of 
the reports. The report of the 
examination should be 
comprehensive and include a 
detailed account of all 
manifestations of relevant 
pathology found to be present. 
The examiner should provide 
complete rationale for all 
conclusions reached.  The 
examiner should be requested to 
comment on the nature and 
severity of the appellant's 
headaches and to comment on the 
frequency of such headaches, and 
whether the veteran experiences 
multi-infarct dementia associated 
with the service-connected brain 
trauma.

?	The examiner is requested to 
evaluate the severity and 
frequency of the service-
connected degenerative changes 
and pain of lumbar spine.  The 
claims folder, to include a copy 
of this Remand, must be made 
available to and be reviewed by 
the examiner.

1.	The examiner should describe 
all symptomatology due to the 
veteran's service-connected 
degenerative changes and pain 
of lumbar spine and, to the 
extent possible, distinguish 
the manifestations of the 
service-connected disability 
from those of any other 
disorder present.  Any 
indicated studies, including an 
X-ray study and range of motion 
testing in degrees, should be 
performed.  

2.	The examiner should note the 
exact measurements for forward 
flexion, extension, lateral 
flexion, lateral rotation and 
specifically identify any 
excursion of motion accompanied 
by pain.  The examiner should 
identify any objective evidence 
of pain and provide an 
assessment of the degree of 
severity of any pain.

3.	The examiner should 
specifically address whether 
there is localized tenderness, 
muscle spasm on extreme forward 
bending; loss of lateral spine 
motion, unilateral, in a 
standing position; listing of 
the whole spine to the opposite 
side or other abnormality of 
spinal contour; positive 
Goldthwaite's sign; abnormal 
mobility on forced motion, 
and/or guarding.  If guarding 
or muscle spasm is found, the 
examiner should indicate 
whether it is sufficiently 
severe to result in an abnormal 
gait. 

4.	Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened 
movement and excess 
fatigability on use should be 
described.  To the extent 
possible the functional 
impairment due to 
incoordination, weakened 
movement and excess 
fatigability should be assessed 
in terms of additional degrees 
of limitation of motion.  If 
this is not feasible, the 
examiner should so state.  

5.	The examiner should also 
express an opinion concerning 
whether there would be 
additional limits on functional 
ability on repeated use or 
during flare-ups (if the 
veteran describes flare-ups), 
and, if feasible, express this 
in terms of additional degrees 
of limitation of motion on 
repeated use or during flare-
ups.  If this is not feasible, 
the examiner should so state.  

6.	The examiner should 
specifically identify any 
evidence of neuropathy due to 
the service-connected 
disability, to include reflex 
changes, characteristic pain, 
and muscle spasm.  Any 
functional impairment of the 
lower extremities due to the 
disc disease should be 
identified, and the examiner 
should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome, 
and in particular should assess 
the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

?	The doctor must state in the 
examination report -- based on 
review of all the medical 
evidence in the case, including 
the service medical records, and 
not just based on "the history 
given by the veteran" -- what 
residuals resulting from the 
service-connected post-traumatic 
neuropathy, sacral plexus, 
secondary to old fracture left 
pelvis are currently present on 
examination. The doctor should 
distinguish between 
manifestations of other service-
connected and nonservice-
connected disorders, if any, and 
the manifestations resulting from 
the service-connected post-
traumatic neuropathy, sacral 
plexus, secondary to old fracture 
left pelvis. If such distinctions 
cannot be stated with certainty, 
the doctor should render an 
opinion within a range of 
probability, if possible, e.g., 
"It is very likely (or quite 
unlikely) that this current 
symptom is the result of service-
connected post-traumatic 
neuropathy, sacral plexus, 
secondary to old fracture left 
pelvis." If it is impossible for 
the doctor to do more than 
speculate on any given matter, 
the doctor should state this in 
the examination report.

?	The examiner must describe the 
nature and severity of the 
current manifestations of the 
service-connected post-traumatic 
neuropathy, sacral plexus, 
secondary to old fracture of left 
pelvis in the examination report. 
Neurologic manifestations should 
include a description of what 
nerves are involved and the part 
affected and the severity of the 
effect on the function of the 
part.

?	The examiner should also provide 
an opinion concerning the impact 
of the veteran's service-
connected disabilities on his 
ability to work.  The rationale 
for all opinions expressed should 
also be provided.

4.  In a July 2000 decision, the RO 
granted the veteran's claimed issue of 
entitlement to service connection for 
degenerative changes and pain of lumbar 
spine on a secondary basis and assigned 
an initial rating of 20 percent.  It 
appears that the veteran filed a notice 
of disagreement with the original rating 
as part of the April 2001 statement, 
which was filed with the RO.  On remand, 
the RO must issue a statement of the case 
on the issue of entitlement to an initial 
evaluation in excess of 20 percent for 
degenerative changes and pain of lumbar 
spine as secondary to fractured pelvis in 
service.  See Manlincon, 12 Vet. App. 
238.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

6.  Then, the RO should readjudicate the 
appellant's claims.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




							(CONTINUED ON NEXT PAGE)

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




